Case 2:20-cv-07840-RSWL-GJS Document 17 Filed 08/02/21 Page 1 of 3 Page ID #:139




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   MIGUEL QUINTANA, AN                           Case No.: 2:20-cv-07840-RSWL-GJSx
     INDIVIDUAL,
12                                                 [Assigned for all purposes to the
                            PLAINTIFF,             Honorable Judge Ronald S.W. Lew]
13
               V.                                  [PROPOSED] ORDER ON
14                                                 STIPULATION FOR DISMISSAL WITH
     AMERICAN TIRE DISTRIBUTORS,                   PREJUDICE
15   INC., A DELAWARE CORPORATION;
     AND DOES 1 THROUGH 20,                        Action filed:      July 27, 2020
16   INCLUSIVE,                                    Removal date:      August 27, 2020
                                                   Trial Date:        November 30, 2021
17
                  Defendants.
18
19                                     [PROPOSED] ORDER

20         For good cause shown and based upon the stipulation of the Parties to this action,
21   IT IS HEREBY ORDERED Plaintiff’s entire complaint against the Defendant including
22   all causes of action as alleged therein is hereby dismissed with prejudice; and All parties
23   shall bear their own attorney’s fees and costs.
24   DATED: August 2, 2021                        /S/ RONALD S.W. LEW
25                                             Hon. Ronald S.W. Lew
                                               United States District Judge
26
27

                                                  -1-
          [PROPOSED] ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-07840-RSWL-GJS Document 17 Filed 08/02/21 Page 2 of 3 Page ID #:140




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            -2-
         [PROPOSED] ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-07840-RSWL-GJS Document 17 Filed 08/02/21 Page 3 of 3 Page ID #:141



                                CERTIFICATE OF SERVICE
 1
 2
           I hereby certify that a true and correct copy described as [PROPOSED] ORDER
 3   ON STIPULATION FOR DISMISSAL WITH PREJUDICE was on August 2, 2021,
     served upon all counsel of record electronically by the Court’s Case Management
 4   System:
 5       Alaya B Meyers                                Attorneys for Defendant
         Littler Mendelson PC
 6       18565 Jamboree Road Suite 800
         Irvine, CA 92612
 7       949-705-3000
         Fax: 949-724-1201
 8       Email: ameyers@littler.com
 9       Tracy R Williams                              Attorneys for Defendant
         Littler Mendelson, P.C.
10       18565 Jamboree Road Suite 800
         Irvine, CA 92612
11       949-705-3047
         Email: trwilliams@littler.com
12
13          BY NOTICE OF ELECTRONIC FILING: The above-listed counsel have
     consented to electronic service and have been automatically served by the Notice of
14   Electronic Filing automatically generated by CM/ECF at the time said document was
     filed and which constitutes service pursuant to FRCP 5(b)(2)(D).
15
16         Executed on August 2, 2021, at Los Angeles, California.
17                                                                   By: /s/ Tony Noda
18
19
20
21
22
23
24
25
26
27

                                               -3-
          [PROPOSED] ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE
